1               IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT


                                   No. 95-6243


CASSANDRA JENKINS, a minor, by her mother and
next friend, Sandra Hall; ONIEKA McKENZIE, a
minor, by her mother and next friend,
Elizabeth McKenzie,

                                                 Plaintiffs-Appellants,
       versus

TALLADEGA CITY BOARD OF EDUCATION; SUSANNAH
HERRING, individually and in her capacity as
a teacher of Graham Elementary School; MELBA
SIRMON, individually and in her capacity as
counselor at Graham Elementary School,

                                                 Defendants-Appellees,

CHARLES KURLEY, in his official capacity as
Superintendent of the Talladega City School
District, et al.,


                                                 Defendants.

                            --------------------------
             On Appeal from the United States District Court for the
                           Northern District of Alabama

                           --------------------------

      (Panel Opinion September 23, 1996, llth Cir., l996,         F.2d    )

                                (October 16, 1996)


Before HATCHETT, Chief Judge, TJOFLAT, KRAVITCH, ANDERSON, EDMONDSON, COX,
BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.


B Y       T H E   C O U R T :


             A member of this court in active service having requested a poll

on whether this case should be reheard by the Court sitting en banc, and a
majority of the judges of this court in active service having voted in

favor of granting a rehearing en banc,

          IT IS ORDERED that the above cause shall be reheard by this

court en banc.   The previous panel's opinion is hereby VACATED.